DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-7, filed 12/9/2020, with respect to the rejection(s) of claim(s) 1-3, 6, 9, and 10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uchida et al. (US 6,245,498 A), in view of Rosen et al. (WO 2018/070929 A1).
An updated search of the amended Claims, brings forth a new rejection as the previously indicated subject matter that was considered as allowable, thus is action is not a Final rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 5,245,498 A) herein referred to as Uchida, in view of Rosen et al. (WO 2018/070929 A1).
Regarding Claim 1, Uchida discloses an electrical system (see figures 8), comprising: 
a ground fault detection unit [item C’, figures 8], including:
a low frequency ground fault detection circuit [item 43, figures 8] (col. 7, lines 21-23); and 

a ground fault control unit [item 10+11+12+13, figure 6; item 10+11, figure 7; item 41, figure 8] connected to the low frequency ground fault detection circuit [item 60+61+62, figures 6-8] and the high frequency ground fault detection circuit [item 7+15+16, figures 6-7 or item 38+39+40, figure 8], the ground fault control unit [item 41, figure 8] configured to detect a ground fault according to an output (see figure 8) of the low frequency ground fault detection circuit and/or an output of the high frequency ground fault detection circuit (col. 7, lines 14-27).
Uchida fails to disclose wherein the high frequency ground fault detection circuit is configured to detect ground faults in a high frequency range that includes frequencies of at least 25 kHz.
However, Rosen discloses a residual current device that is configured to detect ground faults between 0Hz and 100kHz (page 8, lines 15-20 – which is a range that includes frequencies of at least 25 kHz). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the high frequency ground fault detection circuit as taught by Uchida to include the range of leaking currents as taught by Rosen so that wherein the high frequency ground fault detection circuit is configured to detect ground faults in a high frequency range that includes frequencies of at least 25 kHz for the advantageous purpose of providing protection against hazardous ground fault currents as taught by Rosen (page 1, lines 13-18).
Regarding Claim 2, Uchida in view of Rosen disclose the electrical system of claim 1, including a first current sensor [Uchida - item 33, figure 8] connected to the low frequency ground fault detection circuit [Uchida - item 43, figure 8] and a second current sensor [Uchida - item 32, figure 8] connected to the high frequency ground fault detection circuit [Uchida - item 42, figure 8].
Regarding Claim 3, Uchida in view of Rosen disclose the electrical system of claim 2, wherein the first current sensor [Uchida - item 33, figure 8] and the second current sensor [Uchida - item 32, figure 8] are both configured to sense ground current at an output of an AC power source (Uchida - see three-phase four-wire multi-grounded distribution system of figure 8).
Regarding Claim 4, Uchida in view of Rosen disclose the electrical system of claim 3, wherein the second current sensor [Uchida – item 32, figure 8] is configured for use with frequencies of at least 30 kHz (this would be an obvious configuration in view of the frequency range as taught by Rosen - page 8, lines 15-20 – which is a range that includes frequencies of at least 30 kHz). 
.

Regarding Claim 6, Uchida in view of Rosen disclose the electrical system of claim 1, wherein the ground fault control unit is configured to detect the ground fault if a ground current exceeds a threshold (Uchida - col. 3, lines 35-40).
Regarding Claim 7, Uchida discloses an electrical system (see figure 8), comprising: 
a ground fault detection unit [item C’, figures 8], including:

a high frequency ground fault detection circuit [item 42, figure 8] (col. 6, lines 64-68); and 
a ground fault control unit [item 10+11+12+13, figure 6; item 10+11, figure 7; item 41, figure 8] connected to the low frequency ground fault detection circuit [item 60+61+62, figures 6-8] and the high frequency ground fault detection circuit [item 7+15+16, figures 6-7 or item 38+39+40, figure 8], the ground fault control unit [item 41, figure 8] configured to detect a ground fault according to an output (see figure 8) of the low frequency ground fault detection circuit and/or an output of the high frequency ground fault detection circuit (col. 7, lines 14-27); wherein the ground fault control unit is configured to detect the ground fault if a ground current exceeds a threshold (col. 3, lines 35-40).
Uchida fails to disclose wherein the threshold is about 500 mA or less.
However, Rosen discloses a residual current device that is configured to detect ground faults wherein a current threshold is about 500mA or less (page 8, lines 15-20 – current threshold, which the digital current signal may not exceed, such as 6mA, 10mA, or 30mA). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the high frequency ground fault detection circuit as taught by Uchida to include the current threshold teachings as taught by Rosen so that wherein the threshold is 500mA or less for the advantageous purpose of providing protection against hazardous ground fault currents as taught by Rosen (page 1, lines 13-18).
Regarding Claim 8, Uchida in view of Rosen discloses the electrical system of claim 1, wherein the high frequency ground fault detection circuit is configured to detect ground faults at or above about 25 kHz (Rosen - page 8, lines 15-20 – which is a range that includes frequencies of at least 25 kHz). 
Regarding Claim 9, Uchida in view of Rosen discloses the electrical system of claim 1, including a low frequency current sensor [Uchida - item 33, figure 8] connected to the low frequency ground fault detection circuit [Uchida - item 43, figures 8] (Uchida - col. 7, lines 21-23) and a high frequency current sensor [Uchida - item 32, figure 8] connected to the high frequency ground fault detection circuit [Uchida - item 42, figure 8] (Uchida - col. 6, lines 64-68).
Regarding Claim 10, Uchida in view of Rosen disclose the electrical system of claim 9, wherein the high frequency current sensor is not a Hall-effect sensor (Uchida makes no disclosure of the use of Hall-effect sensors).
Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 5,245,498 A) herein referred to as Uchida, in view of Rosen et al. (WO 2018/070929 A1), as applied to Claims 1 and 3, in further view of Brouwer et al. (US 9,413,162 B2), herein referred to as Brouwer.
Regarding Claim 5, Uchida in view of Rosen discloses the electrical system of claim 3.
Uchida in view of Brouwer fails to disclose wherein said AC power source includes a generator connected to an aircraft engine.
However, Brouwer does disclose wherein said AC power source includes a generator connected to an aircraft engine (col. 5, line 59 – col. 6, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the electrical system as taught by Uchida in view of Rosen so that wherein the AC power source included a generator connected to an aircraft engine for the advantageous purpose of providing an electrical system with ground fault protection capabilities as all function and protection control of an aircraft as all the functions of the aircraft are reliant upon centralized power equipment as taught by Brouwer (col. 1, line 63, col. 2, line 4).
Regarding Claim 20, Uchida in view of Rosen discloses the electrical system of claim 1.
Uchida in view of Rosen fails to disclose an aircraft comprising said electrical system and an AC power source; wherein the ground fault detection unit is connected to an output of the AC power source.
However, Brouwer does disclose an aircraft comprising said electrical system and an AC power source; wherein the ground fault detection unit is connected to an output of the AC power source (col. 5, line 59 – col. 6, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the electrical system as taught by Uchida in view of Rosen so that wherein the AC power source included a generator connected to an aircraft engine for the advantageous purpose of providing an electrical system with ground fault protection capabilities as all function and protection control of an aircraft as all the functions of the aircraft are reliant upon centralized power equipment as taught by Brouwer (col. 1, line 63, col. 2, line 4).
Allowable Subject Matter
Claims 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, disclose the electrical system of claim 1, wherein the high frequency ground fault detection circuit includes: a signal conditioner; a filter; an inverting amplifier; a demodulator; and a comparator.
Claims 12-16 depend upon that of Claim 11, and require all of the limitations of Claim 11, therefore Claims 12-16 are too objected as being dependent upon a rejected base claim.
Regarding Claim 17, the references cited on PTO-892 form, alone or in combination form, disclose the electrical system of claim 1, where the high frequency ground fault detection circuit includes a first portion and a second portion; the first portion includes a first signal conditioner, a first filter, a first inverting amplifier, a first demodulator, and a first comparator; and the second portion includes a second signal conditioner, a second filter, a second inverting amplifier, a second demodulator, and a second comparator.
Claims 18-19 depend upon that of Claim 17, and require all of the limitations of Claim 17, therefore Claims 18-19 are too objected as being dependent upon a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to electrical devices/systems for wideband ground fault detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858




/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858